DETAILED ACTION
	This office action is in response to the amendment filed on December 9, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 has been considered by the examiner.

Response to Arguments
Applicant' s arguments, filed December 9, 2020, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Objections
Claim 9 is objected to because of the following informalities:  it appears that “…the center point of each half-bridge…” in line 2 of claim 9 should read --…the centerpoint of the half-bridge…--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "or half-bridges" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Although claims 3 and 4 recite a plurality of half-bridges (“precisely two parallel-connected half-bridges” in claim 3 and “precisely three half-bridges” in claim 4), claim 1 – from which claim 8 is dependent upon – recites merely “a half-bridge” in line 3 of the claim but does not recite nor imply a plurality of half-bridges. For examining purposes, under broadest reasonable interpretation, Examiner interprets and will examine claim 8, as currently presented, as reciting the following: “The power semiconductor circuit as claimed in claim 1, wherein the commutation capacitor and the half-bridge are constructed as a commutation cell.”
Regarding claim 9, it is unclear what is meant by the limitation “…an inductor between the center point of each half-bridge and the AC voltage terminal. Although claims 3 and 4 recite a plurality of half-bridges (“precisely two parallel-connected half-bridges” in claim 3 and “precisely three half-bridges” in claim 4), claim 1 – from which claim 8 is dependent upon – recites merely “a half-bridge” in line 3 of the claim but does not recite (see Figures 1 and 2) only illustrate one inductor 110. Thus, it would appear that “an inductor”, as recited in claim 9, and “a filter inductor”, as recited in claim 1, are in reference to the same part. Accordingly, under broadest reasonable interpretation and in light of the disclosure of the present application, Examiner interprets and will examine claim 9, as currently presented, with the interpretation that “an inductor” as recited in line 2 of claim 9 is referencing the same component as “a filter inductor” as recited in line 8 of claim 1, from which claim 9 is dependent upon. 


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 9, the limitation “further comprising an inductor between the centerpoint of the half-bridge and the AC voltage terminal” does not constitute a further limitation since “an inductor” appears to be referencing the same component as “a filter inductor” as recited in line 8 of claim 1, from which claim 9 is dependent upon (see the rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (U.S. Publication No. 2016/0322916), hereinafter Hao, in view of Ikeda et al. (U.S. Publication No. 2013/0002227 – cited in PTO-892 issued on 01/10/2020), hereinafter Ikeda, and Blum et al. (U.S. Publication No. 2018/0166968 – cited in PTO-892 issued on 01/10/2020), hereinafter Blum.
Regarding claim 1, Hao discloses (see Figure 7 reproduced below) a power semiconductor circuit comprising: two DC voltage terminals (Vbus+, Vbus-); a half-bridge (HB) connected between the DC voltage terminals, the half-bridge including two series-connected switchgear units (Q2, Q4 – see paragraph [0052]) and a centerpoint (C); wherein each switchgear unit comprises a respective power semiconductor switch (IGBTs Q2 and Q4 – see paragraphs [0045], [0052]); an AC voltage terminal (Vac1); a filter inductor (L1) connected between the centerpoint (C) of the half-bridge and the AC voltage terminal (Vac1); a second AC voltage terminal (Vac2); a filter capacitor (Cac1) connected between the filter inductor (L1) and the second AC voltage terminal (Vac2); a commutation capacitor (C1, C2) parallel to the half-bridge (connected in parallel by terminals Vbus+, Vbus-).

    PNG
    media_image1.png
    548
    566
    media_image1.png
    Greyscale

Hao does not disclose a respective gate-driver circuit for each of the switchgear units; a module controller; a meter for determining the current to the AC voltage terminal; and wherein the half-bridge, the commutation capacitor, and the gate-driver circuit are arranged on a common homogeneous circuit carrier.
Ikeda, however, teaches (see Figures 1-3 – all figures are part of the same embodiment as explained in paragraphs [0015]-[0017]) that it is well known in the art for a power semiconductor circuit comprising two DC voltage terminals (VH, VL), a half-bridge (10 – see paragraph [0039]) connected between the DC voltage terminals, the half-bridge (10) including two series-connected switchgear units (S1a, 101a, S1b, 101b) and a centerpoint (VM1 – see paragraph [0028]), wherein each switchgear unit comprises a respective power semiconductor switch (FET1a, FET1b), and an AC voltage terminal (VM1), to further comprise a respective gate-driver circuit (101a, 101b) for each of the switchgear units, a module controller (11 – see Figures 1 and 3) and a meter (CS1) for determining the current (IM1) to the AC voltage terminal (see paragraphs [0029], [0034]-[0036], [0038], [0043]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include a respective gate-driver circuit for each of the switchgear units, a module controller, and a meter for determining the current to the AC voltage terminal, in the power semiconductor circuit of Hao, as taught by Ikeda, in order to control the switching of the switchgear units with accuracy and precision for the purpose of generating the desired output with a reduction in switching/power losses, thus improving the overall efficiency and performance of the circuit. 
Furthermore, Blum teaches that it is well known in the art for circuit components to be arranged together on a common homogeneous circuit carrier (see paragraph [0021]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to arrange the half-bridge, the commutation capacitor, and the gate-driver circuit on a common homogeneous circuit carrier in the power semiconductor circuit of Ikeda, as taught by Blum (see paragraph [0021]), in order to permit rapid switching (e.g. the operation thereof at a high switching frequency and/or high operating speed), thus improving the overall efficiency and performance of the circuit.
Regarding claim 2, Hao further discloses (see Figure 7 reproduced below) the power semiconductor circuit as claimed in claim 1, comprising precisely one half-bridge (HB).

    PNG
    media_image1.png
    548
    566
    media_image1.png
    Greyscale

Regarding claim 3, Hao discloses the power semiconductor circuit as claimed in claim 1, except comprising precisely two parallel-connected half-bridges. 
Hao, however, teaches (see Figure 6 reproduced below) that it is well known in the art for a power semiconductor circuit to comprise precisely two parallel-connected (connected in parallel by terminals Vbus+, Vbus-) half-bridges (HB1, HB2). 

    PNG
    media_image2.png
    385
    412
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include precisely two parallel-connected half-bridges in the power semiconductor circuit of Hao, as taught by Hao (see paragraph [0052]), in order to control the voltage balance of the commutation capacitor, thus improving the overall efficiency and performance and the circuit.  
Regarding claim 4, Hao discloses the power semiconductor circuit as claimed in claim 1, except comprising precisely three half-bridges. 
Ikeda, however, teaches (see Figures 1, 3 and 9 – all figures are part of the same embodiment as explained in paragraphs [0015], [0017], [0023]) that it is well known in the art for a power semiconductor circuit comprising two DC voltage terminals (VH, VL), a half-bridge (10 – see paragraph [0039]) connected between the DC voltage terminals, the half-bridge (10) including two series-connected switchgear units (S1a, 101a, S1b, 101b) and a centerpoint (VM1 – see paragraph [0028]), wherein each switchgear unit comprises a respective power semiconductor switch (FET1a, FET1b), and an AC voltage terminal (VN1), to further comprise precisely three half-bridges (10-U, 10-V, 10-W – see Figure 9; paragraph [0083]-[0087]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include precisely three half-bridges in the power semiconductor circuit of Hao, as taught by Ikeda (see paragraphs [0083]-[0087]), in order to increase a maximum output of the circuit, thus improving its suitability in wide-range or high power applications while improving the overall efficiency and performance of the circuit. 
Regarding claim 7, Hao discloses the power semiconductor circuit as claimed in claim 1, except further comprising a thermometer. 
Ikeda, however, teaches (see Figures 1-3 – all figures are part of the same embodiment as explained in paragraphs [0015]-[0017]) that it is well known in the art for a power semiconductor circuit comprising two DC voltage terminals (VH, VL), a half-bridge (10 – see paragraph [0039]) connected between the DC voltage terminals, the half-bridge (10) including two series-connected switchgear units (S1a, 101a, S1b, 101b) and a centerpoint (VM1 – see paragraph [0028]), wherein each switchgear unit comprises a respective power semiconductor switch (FET1a, FET1b), and an AC voltage terminal (VN1), to further comprise a thermometer (see paragraph [0073]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include a thermometer in the power semiconductor circuit of Hao, as taught by Ikeda (see paragraphs [0073]-[0074]), in order to reduce heat generation in the power semiconductor switches of the power semiconductor circuit and lower the temperature of the power semiconductor switches of the power semiconductor circuit, thus increasing maximum output power of the circuit while protecting circuit components from malfunction/damage and improving the overall efficiency and performance of the circuit. 
Regarding claim 9, as best understood, Hao further discloses (see Figure 7 reproduced below) the power semiconductor circuit as claimed in claim 1, further comprising an inductor (L1) between the centerpoint (C) of the half-bridge (HB) and the AC voltage terminal (Vac1).

    PNG
    media_image1.png
    548
    566
    media_image1.png
    Greyscale

Regarding claim 12, Hao further discloses (see Figure 7 reproduced below) the power semiconductor circuit as claimed in claim 1, wherein the power semiconductor switches (Q2, Q4) are formed by IGBTs or MOSFETs (see paragraphs [0045], [0052]).

    PNG
    media_image1.png
    548
    566
    media_image1.png
    Greyscale

Regarding claim 13, Hao discloses the power semiconductor circuit as claimed in claim 1, except wherein the power semiconductor switches are formed by wide-bandgap semiconductor switches.
Ikeda, however, teaches (see Figures 1-3 – all figures are part of the same embodiment as explained in paragraphs [0015]-[0017]) that it is well known in the art for a power semiconductor circuit comprising two DC voltage terminals (VH, VL), a half-bridge (10 – see paragraph [0039]) connected between the DC voltage terminals, the half-bridge (10) including two series-connected switchgear units (S1a, 101a, S1b, 101b) and a centerpoint (VM1 – see paragraph [0028]), wherein each switchgear unit comprises a respective power semiconductor switch (FET1a, FET1b), and an AC voltage terminal (VN1), to further comprise wherein the power semiconductor switches (FET1a, FET1b) are formed by wide-bandgap semiconductor switches (see paragraphs [0005], [0030]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to form the power semiconductor switches of the power semiconductor circuit of Hao by wide-bandgap semiconductor switches, as taught by Ikeda (see paragraph [0005]), in order to minimize switching losses in the circuit, to make the circuit operable at high temperatures, and to reduce an area of the semiconductor circuit and to make a cooler cooling the semiconductor simpler, thus improving the overall efficiency and performance of the circuit while reducing size and cost of the circuit. 

Claim 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hao as modified, as applied to claim 1 above, and further in view of Schwarz et al. (U.S. Publication No. 2013/0182471), hereinafter Schwarz.
Regarding claim 5, Hao as modified discloses the power semiconductor circuit as claimed in claim 1, except wherein the commutation capacitor has a capacitance of at most 10 µF. 
It should be noted that MPEP 2144.05 (II) states that it is not inventive to discover the optimum or workable ranges when the general conditions are disclosed in the prior art. Since Hao, in general, discloses (see Hao Figure 7) the configuration of the power semiconductor circuit, in particular comprising the commutation capacitor (C1, C2 – Hao Figure 7) parallel to the half-bridge (connected in parallel by terminals Vbus+, Vbus- – Hao Figure 7), Ikeda teaches (see Ikeda Figures 1-3)  that it is well known in the art for passive component parts of a power semiconductor circuit, such as a capacitor (C1), can be miniaturized owing to high-frequency switching of semiconductor switches (see paragraph [0005]), and Schwarz teaches (see Schwarz Figure 1) that it is well known in the art for a commutation capacitor (6) connected in parallel a half bridge (10a, 10b, 10c) to be configured to have an extremely low impedance (see Schwarz paragraph [0012]), it would have been obvious for one of ordinary skill in the art, through routine experimentation, to determine the optimal capacitance of the commutation capacitor to be situated on the circuit substrate in direct proximity to the half-bridge to provide circuit protection from voltage surges, in particular in the case of high switch rates (see Schwarz paragraph [0012]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to configure the commutation capacitor to have a capacitance of at most 10 µF, as taught by Schwarz (see paragraph [0012]), in order to enable the commutation capacitor to be situated on the circuit substrate in direct proximity to the half-bridge to provide circuit protection from voltage surges, in particular in the case of high switch rates, thus preventing circuit component malfunction/damage and improving the overall efficiency and performance of the circuit.  
Regarding claim 8, as best understood, Hao as modified discloses the power semiconductor circuit as claimed in claim 1, except wherein the commutation capacitor and the half-bridge are constructed as a commutation cell.
Schwarz, however, teaches (see Figure 1) that it is well known in the art to construct a commutation capacitor (6) and a half-bridge (10a, 10b, 10c) as a commutation cell (2 – see paragraph [0012]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to construct the commutation capacitor and the half-bridge as a commutation cell in the power semiconductor circuit of Hao as modified, as taught by Schwarz (see paragraph [0012]), in order to enable the commutation capacitor to be situated on the circuit substrate in direct proximity to the half-bridge to provide circuit protection from voltage surges, in particular in the case of high switch rates, thus preventing circuit component malfunction/damage and improving the overall efficiency and performance of the circuit.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hao as modified, as applied to claim 1 above, and further in view of Snook et al. (U.S. Publication No. 2017/0302151 – cited in PTO-892 issued on 01/10/2020), hereinafter Snook.
Regarding claim 6, Hao as modified discloses the power semiconductor circuit as claimed in claim 1, except further comprising a meter for measuring a voltage across the commutation capacitor. 
Snook, however, teaches (see Figure 11) that it is well known in the art for a power semiconductor circuit (system of Figure 11) comprising two DC voltage terminals (top and bottom terminals of C1), a half-bridge (U1, U2 or U3, U4) connected between the DC voltage terminals, an AC voltage terminal (L1) associated with the half-bridge, a gate-driver circuit (gate drive) associated with each of the switchgear units, and a commutation capacitor (C1) to further comprise a meter (voltage meter) for measuring a voltage across the commutation capacitor (C1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include a meter for determining the current to the AC voltage terminal in the power semiconductor circuit of Hao as modified, as taught by Snook (see paragraph [0162]), in order to efficiently and accurately regulate the voltage to ensure it does not rise above the maximum blocking voltage of the switchgear units, thus improving the overall efficiency and performance of the circuit.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hao as modified, as applied to claim 1 above, and further in view of Horiuchi et al. (U.S. Publication No. 2006/0227577 – cited in PTO-892 issued on 01/10/2020), hereinafter Horiuchi.
Regarding claim 14, Hao as modified further discloses (see Ikeda Figures 1-3 – all figures are part of the same embodiment as explained in paragraphs [0015]-[0017]) the power semiconductor circuit as claimed in claim 1, wherein the module controller (11 – Ikeda Figures 1 and 3) carries out pulse-width modulation (PWM gate signals – see Ikeda paragraph [0012]) of the half-bridge (10 – Ikeda Figures 1 and 2).
Hao as modified does not disclose wherein the module controller carries out pulse-width modulation of the half-bridge with a phase and/or frequency which can be externally specified to the module controller via an interface.
Horiuchi, however, teaches (see Figures 4, 5) that it is well known in the art for a power semiconductor circuit (17) to further comprise wherein the module controller (18) carries out pulse-width modulation (see paragraph [0010]) of the half-bridge (comprising of Q1, Q2, C2, C3) with a phase and output frequency which can be externally specified to the module controller via an interface (IF). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to externally specify a phase and/or output frequency to the module controller via an interface in the power semiconductor circuit of Hao as modified, as taught by Horiuchi, in order to more accurately and efficiently control the system based on power needs while also preventing malfunction and/or damage to system components, thus improving the overall efficiency and performance of the system. 
Regarding claim 15, Hao as modified discloses the power semiconductor circuit as claimed in claim 1, except wherein the module controller includes a serial interface for communication. 
Horiuchi, however, teaches (see Figures 4, 5) that it is well known in the art for a power semiconductor circuit (17) to further comprise wherein the module controller (18) includes a serial interface (18, IF) for communication. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include wherein the module controller includes a serial interface for communication in the power semiconductor circuit of Hao as modified, as taught by Horiuchi, in order to more accurately and efficiently control the system based on power needs while also preventing malfunction and/or damage to system components, thus improving the overall efficiency and performance of the system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Singh whose telephone number is (571)270-0708.  The examiner can normally be reached on Monday - Friday 6A-6P CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David A. Singh/Examiner, Art Unit 2838

/Alex Torres-Rivera/Primary Examiner, Art Unit 2838